       Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


UNITED STATES OF AMERICA                            §
                                                    §
v.                                                  §         NO. H-17-CR-514-2
                                                    §
NERVIS GERARDO                                      §
VILLALOBOS-CÁRDENAS                                 §


              DEFENDANT VILLALOBOS’S MOTION TO DISMISS
             COUNTS ONE, TWO, AND FOUR OF THE INDICTMENT

          In some cases, a person can conspire to commit a crime even if he is not

criminally liable for violating the substantive offense.                The   Foreign Corrupt

Practices Act (“FCPA”), however, is different.                    Based on foreign policy and

extraterritoriality concerns, the FCPA excludes certain categories of people from

liability. And in the words of the Fifth Circuit, it would be an “absurd” end-run

around the FCPA to allow a prosecution for “conspiracy” against a person who

cannot be charged substantively.1 The same logic applies to prosecuting an exempt

person for money laundering when the underlying crime, the “specified criminal

activity,” is an alleged violation of the FCPA. In addition, the text of the money

laundering statute itself (18 U.S.C. §1956(f)) prohibits prosecution of non-citizens

unless they engage in illegal conduct inside the United States. As explained below,


1
    United States v. Castle, 925 F.2d 831, 836 (5th Cir. 1991).
       Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 2 of 37




and pursuant to Federal Rule of Criminal Procedure 12(b)(2) & (b)(3), defendant

Nervis Villalobos moves this Court to dismiss Counts One, Two, and Four of the

Indictment for lack of jurisdiction and failure to allege an offense.

         The primary argument (in Parts IA and IB below) is that the statutes governing

the three indicted offenses are clear and do not apply to a foreigner for foreign

conduct, but we offer two alternative arguments as well. First, if the court finds that

the statutes are not clear concerning extraterritorial jurisdiction against Mr.

Villalobos, then they are ambiguous, and Part II of this motion explains that

dismissal would be warranted under both the general presumption against

extraterritorial application of U.S. laws2 and a separate presumption – the Charming

Betsy presumption, which takes into consideration international law.3 Finally, Part

III argues that dismissal is required under the Due Process Clause because the

statutes as applied to Mr. Villalobos’s alleged conduct are vague and failed to give

fair notice of what they forbade to a foreigner for alleged foreign conduct.




2
    RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2100 (2016).
3
    Murray v. Schooner Charming Betsy, 6 U.S. (2 Cranch) 64, 118 (1804).


                                                2
      Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 3 of 37




                                             TABLE OF CONTENTS

INTRODUCTION ..................................................................................................... 5

        A. The Charges ................................................................................................ 5

        B. A Challenge to the Government’s Extraterritorial Jurisdiction Over
           a Foreign Defendant Is Properly Raised in a Pretrial Motion .................... 7

IA.     THIS COURT SHOULD DISMISS COUNT TWO AGAINST
        MR. VILLALOBOS FOR LACK OF EXTRATERRITORIAL
        JURISDICTION .............................................................................................. 9

        A. Count Two: Castle and Hoskins Require Dismissal .................................. 9

        B. The Three FCPA Categories .................................................................... 13

IB.     COUNTS ONE AND FOUR SHOULD ALSO BE DISMISSED FOR
        LACK OF EXTRATERRITORIAL JURISDICTION OVER MONEY
        LAUNDERING ............................................................................................. 16

        A. The Logic of Hoskins and Castle Should be Extended to Money
           Laundering: Because Mr. Villalobos Cannot be Prosecuted Under the
           FCPA, He Cannot Be Prosecuted for Money Laundering Offenses
           Based on FCPA Violations as a “Specified Unlawful Activity” ............. 17

        B. 18 U.S.C. § 1956(f) Limits the Extraterritorial Reach of the Money
           Laundering Statute Regarding Foreigners................................................ 19

             i. Count One............................................................................................ 21

             ii. Count Four ........................................................................................... 23

II.     AN ALTERNATIVE PRESUMPTION AGAINST
        EXTRATERRITORIAL JURISDICTION: CHARMING BETSY ................ 24

        A. The Charming Betsy Presumption ............................................................ 24

        B. The Relevant Statutory Provisions Are at Least Ambiguous................... 25



                                                           3
       Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 4 of 37




         C. Extraterritoial Application of the Statutory Charges to
            Mr. Villalobos Would Violate International Law .................................... 28

            i. Protective Principle ............................................................................. 31

            ii. Universality Principle .......................................................................... 31

III.        BECAUSE THE FCPA AND THE MONEY
            LAUNDERING STATUTE DID NOT GIVE MR. VILLALOBOS
            FAIR NOTICE THAT HE COULD BE PROSECUTED IN THE U.S.
            FOR HIS ALLEGED CONDUCT ABROAD, THIS COURT SHOULD
            DISMISS COUNTS ONE, TWO, AND FOUR UNDER THE DUE
            PROCESS CLAUSE OF THE FIFTH AMENDMNET .......................... 33

IV.         CONCLUSION ........................................................................................ 36




                                                        4
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 5 of 37




                                INTRODUCTION

      A. The Charges

      Mr. Villalobos is a citizen of Venezuela who (during the time period covered

by the indictment) lived in Venezuela and was not a public official. See Indictment,

paragraph 8. He is charged in Counts, One, Two, and Four of the 20-count

indictment. All three counts are based on the same course of conduct and are

discussed below in their logical order (starting with count two).

      Count Two alleges that Mr. Villalobos and codefendant De Leon, a United

States citizen, violated 18 U.S.C. §371 by conspiring to violate the FCPA (15 U.S.C.

§ 77dd-2(a)). They allegedly agreed to bribe foreign officials in Venezuela to help

U.S. businessmen get paid on their contracts from the Venezuela national oil

company (and also allegedly to obtain more contracts). Those U.S. businessmen

(Roberto Rincon and Abraham Shiera) were “domestic concerns” under the FCPA

and allegedly sent the bribes from their American bank accounts to an account in

Switzerland, for which De Leon and Mr. Villalobos were signers. See Indictment,

paragraphs 15-24, 133-159. From that first Swiss account, De Leon directed money

to a second Swiss account for the Venezuelan public official.

      Count One charges that Mr. Villalobos and others, including at least one

United States citizen, conspired to commit money laundering, in violation of 18 U.S.C

§ 1956(h). See Indictment, paragraphs 7, 9-11. The specific allegation is two-fold:



                                          5
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 6 of 37




first, he and others conspired to violate § 1956(a)(1)(B) by engaging in financial

transactions designed to conceal or disguise the proceeds of a “specified unlawful

activity,” namely, FCPA bribery of a foreign official; and, second, he and others

conspired to violate § 1956(a)(2)(A) by transporting, transmitting, or transferring

funds from a place in the United States to a place outside of the United States with the

intent to promote a “specified unlawful activity,” the same FCPA bribery.

      Count Four alleges that Mr. Villalobos and codefendant De Leon violated 18

U.S.C. § 1956(a)(1)(B)(i) by conducting, aiding and abetting, and causing others to

conduct a financial transaction – “a $515,513.20 wire from Rincon Company 2 [a

company located in the Southern District of Texas] to [a] Swiss account [] on or

about October 16, 2011” – designed to conceal or disguise the proceeds of a

“specified unlawful activity,” i.e., bribery of a foreign official, in violation of FCPA.

      In sum, all three counts are premised on the same alleged violations of the FCPA.




                                           6
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 7 of 37




      B. A Challenge to the Government’s Extraterritorial Jurisdiction Over a
         Foreign Defendant Is Properly Raised in a Pretrial Motion

      Pretrial dismissal of an indictment, although not common, is appropriate

where the facts that would require dismissal are not reasonably in dispute and the

motion to dismiss turns on a question of law. United States v. Kaluza, 669 F.3d 647,

653, 657-69 (5th Cir. 2015) (affirming pretrial dismissal of “seaman’s

manslaughter” charges in the Deepwater Horizon case, concluding that the law

applies only to categories of employees listed in the statute (i.e. the “captain or pilot”

of the ship) and not to “drillers”); United States v. Radley, 632 F.3d 177, 184 (5th

Cir. 2011) (affirming pretrial dismissal of indictment alleging commodities

manipulation when the commodity trades fit within a statutory exception); United

States v. Flores, 404 F.3d 320, 324 n.6 (5th Cir. 2005) (holding that a “district court

may make preliminary findings of fact necessary to decide the question of law

presented by pre-trial motions so long as the court’s findings on the motion do not

invade the province of the ultimate finder of fact” (citation omitted).

      Specifically, a pretrial motion is proper to challenge the extraterritorial scope

of the FCPA and the money laundering statute when premised on a violation of the

FCPA. United States v. Hoskins, 902 F.3d 69 (2d Cir. 2018) (affirming district

court’s pretrial dismissal of FCPA count based on its conclusion that the FCPA did

not apply in an extraterritorial manner to the defendant); cf. United States v. Hawit,



                                            7
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 8 of 37




2017 WL 663542, at *8 (E.D.N.Y. Feb. 17, 2017) (entertaining pretrial motion to

dismiss counts of indictment alleging money laundering based on arguments that the

statute did not apply extraterritorially to the defendant). The defendants in Kaluza,

Radley, and Hoskins all prevailed in pretrial motions contending that they were not

covered by the statutes pled in their indictments – respectively, the Seaman’s

Manslaughter Statute, the Commodities Exchange Act, and the FCPA. As set out

below, Villalobos is similarly situated and, thus, this Court should rule on the merits

of his motion.

       This motion sets forth three primary arguments for dismissal. Parts IA and I

B explain why there is no extraterritorial jurisdiction to prosecute Mr. Villalobos for

the offenses alleged in Counts One, Two, or Four. Part II explains that, in the

alternative, the extraterritorial application of the law is at best “ambiguous” in the

relevant statutes and thus fails because of legal presumptions against extraterritorial

reach. Part III explains why this prosecution would also violate the Due Process

Clause of the Fifth Amendment.4



4
  The government may argue that Mr. Villalobos is a “fugitive” who is “disentitled” to file motions
until he appears in Houston. But Mr. Villalobos is not a fugitive. He lived mainly in Venezuela
during the indictment period (2011-2013) and then moved to Spain, where he was living when this
indictment was filed in 2017. He never “fled” this Court’s jurisdiction.

Moreover, Mr. Villalobos cannot come to the United States. When the U.S. filed this case and
sought extradition from Spain, Mr. Villalobos was already under a separate criminal investigation
in Spain over a Spanish company’s dealings in Venezuela. And even though Mr. Villalobos
waived extradition, he is under “conditions of release” that include travel restrictions and surrender


                                                  8
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 9 of 37




                                                IA.
          THIS COURT SHOULD DISMISS COUNT TWO AGAINST
          MR. VILLALOBOS FOR LACK OF EXTRATERRITORIAL
                          JURISDICTION.

       A. Count Two: Castle and Hoskins Require Dismissal

       We first address Count Two – conspiracy to violate the FCPA, in violation of

18 U.S.C. §371. It is controlled by two cases: United States v. Castle and United

States v. Hoskins.

       Last year the Second Circuit rendered its landmark decision in Hoskins, which

concerned a defendant similarly situated to Mr. Villalobos – a non-citizen who

conspired with a U.S. citizen and others to bribe a foreign official abroad. Hoskins



of his passport, and the Spanish court will not release him to the United States until the case in
Spain has been adjudicated.

Thus, this motion does not implicate the “rarely invoked,” mostly civil “fugitive disentitlement
doctrine.” “The fugitive-disentitlement doctrine is discretionary, sparingly invoked, and rarely
applied.” Odonnell v. Harris County, Texas, 227 F. Supp.3d 706, 727 (S.D. Tex. 2016) (Rosenthal,
J.) (citing Degen v. United States, 517 U.S. 820 (1996)), rev’d in part on other grounds, 892 F.3d
147 (5th Cir. 2018); see also United States v. Khoury, 2018 WL 2864413, at *3 (S.D. Tex. June
11, 2018) (Ellison, J.) (refusing to apply the “sparingly used” doctrine to block a motion from a
Lebanese resident to dismiss his Houston indictment); see In re Hijazi, 589 F.3d 401 (7th Cir.
2009) (refusing to apply the fugitive disentitlement doctrine to a foreign defendant living abroad
when there was no evidence that he was taking affirmative steps to avoid coming to the United
States); cf. United States v. Oliveri, 190 F.Supp.2d 933, 934 (S.D. Tex. 2001) (Lake, J.) (in
contrast, properly applying the doctrine to a foreign defendant who “purposely absent[ed] himself
from the United States in order to avoid arrest and arraignment”)..

Finally, the arguments made in this motion are legal, not factual; they do not require Mr.
Villalobos’ physical presence; and they relate to subject matter jurisdiction. See Employers Ins.
Of Wausa v. Crown Cork & Seal Co., Inc., 905 F.2d 42, 45 (3d Cir. 1990) (“It is an elementary
principle that federal courts are courts of limited jurisdiction. . . . A federal court is bound to
consider its own jurisdiction preliminary [to addressing other matters in the case].”) (citations and
internal quotation marks omitted).

                                                 9
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 10 of 37




held that one who cannot be criminally liable for violating the FCPA as a principal

also cannot be prosecuted for aiding and abetting others (complicity) or conspiring

to violate the FCPA.      Hoskins, 902 F.3d at 97 (“[T]he presumption against

extraterritoriality bars the government from using the conspiracy and complicity

statutes [18 U.S.C. §§ 2 & 371] to charge Hoskins with any offense that is not

punishable under the FCPA itself because of the statute’s territorial limitations.”).

      Hoskins found support in the Fifth Circuit’s 1991 decision in Castle. Castle

was a Canadian public official who took a bribe from a U.S. businessperson. The

FCPA, however, excludes the foreign pubic official “bribee” from liability. Thus,

“the question [in Castle was] whether foreign officials, who … cannot [be

prosecuted] under the FCPA itself, may be prosecuted under the general conspiracy

statute for conspiring to violate the Act.” Castle, 925 F.2d at 832 (emphasis added).

The Fifth Circuit held a foreign official cannot be prosecuted for conspiracy and

affirmed the district court’s dismissal of the indictment.

      First, the Fifth Circuit contrasted the FCPA – which excludes the foreign

public official who takes bribes from liability – with domestic bribery statutes such

as 18 U.S.C. §§ 201 and 210-215, which criminalize both the payment and the

receipt of a bribe. Clearly, excluding bribe recipients in the FCPA was intentional.

In addition, the legislative history of the FCPA shows that Congress’s “exclusive

focus was on the U.S. companies [who pay bribes] and the effects of their conduct



                                          10
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 11 of 37




within and on the United States,” while limiting the impact on foreign relations.

Castle, 925 F.2d at 834.

       The Fifth Circuit then held that, because a foreign official who accepts a bribe

cannot be prosecuted for FCPA, he also cannot be prosecuted for conspiracy to

violate the FCPA. Indeed, the court stated that it would be “absurd” to think that

Congress intended the conspiracy statute to reach people who were excluded from

the substantive crime. Id. at 836. In drafting the law, Congress wanted to avoid the

“‘inherent jurisdictional enforcement, and diplomatic difficulties’ raised by the

application of the [FCPA] to non-citizens . . . .” Castle, 925 F.2d at 835 (quoting

legislative history). This means that some people whose acts are necessary to

consummate foreign bribery are not subject to prosecution within the United States.

Id. at 836. The Fifth Circuit reasoned that, by expressly listing the three categories

of the persons whom the government could prosecute under the FCPA, Congress did

not intend the conspiracy statute to expand liability to others not listed. Castle, 925

F.2d at 836.

      Hoskins

      Because so few FCPA cases are litigated, the next logical step in the case law

did not come until in 2018, when Hoskins held that the general conspiracy statute,

18 U.S.C. § 371, also could not be applied to a foreign national living abroad who




                                          11
      Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 12 of 37




facilitated a bribe to a foreign public official (but was not himself a foreign public

official). Hoskins, 902 F.3d at 84, 101.

         Hoskins was a British citizen who worked for a French company in Indonesia.

He and others, including people who worked for a U.S. affiliate of the same company

with headquarters in Connecticut, bribed government officials in Indonesia so that

the company could secure a large contract from the Indonesian government. Some

of the bribe money was paid out of bank accounts in the U.S. controlled by Hoskins’s

coconspirators. Hoskins personally committed several acts in furtherance of the

bribery scheme abroad but none within the United States (nor did he himself control

any of the American bank accounts used in the bribery scheme). See Hoskins, 902

F.3d at 72-73. The relevant portion of the indictment did not charge that Hoskins

violated the FCPA as a principal and, instead, alleged that he was liable for

conspiring with,5 and being complicit with,6 others located in the United States or

who were agents of American companies. Id.


5
  18 U.S.C. § 371 (“If two or more persons conspire either to commit any offense against the
United States, or to defraud the United States, or any agency thereof in any manner or for any
purpose, and one or more of such persons do any act to effect the object of the conspiracy, each
shall be fined under this title or imprisoned not more than five years, or both.”).
6
    18 U.S.C. § 2, which provides:

         (a) Whoever commits an offense against the United States or aids, abets, counsels,
         commands, induces or procures its commission, is punishable as a principal.

         (b) Whoever willfully causes an act to be done which if directly performed by him
         or another would be an offense against the United States, is punishable as a
         principal.


                                                12
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 13 of 37




      Hoskins moved to dismiss the FCPA conspiracy charge on the ground that the

FCPA does not permit the exercise of extraterritorial jurisdiction over a non-citizen

for conspiracy whose criminal conduct occurred abroad and who was not an agent

of an American company. The district court agreed and dismissed the indictment

pretrial, and the Second Circuit affirmed. See Hoskins, 902 F.3d at 76-98. The

Second Circuit’s decision focused on three main points – the language of the FCPA,

the presumption against extraterritorial application of federal statutes, and the

legislative history of the FCPA. See id.

      B. The Three FCPA Categories

      Like Messrs. Castle and Hoskins, Mr. Villalobos cannot be charged – and is

not charged – with violating the FCPA because he does not fall within the categories

of persons that it covers. As the Second Circuit explained:

      The FCPA establishes three clear categories of persons who are covered
      by its provisions: (1) Issuers of securities registered pursuant to 15
      U.S.C. § 78l or required to file reports under Section 78o(d), or any
      officer, director, employee, or agent of such issuer, or any stockholder
      acting on behalf of the issuer, using interstate commerce in connection
      with the payment of bribes, 15 U.S.C. § 78dd-1; (2) American
      companies and American persons using interstate commerce in
      connection with the payment of bribes, 15 U.S.C. § 78dd-2; and (3)
      foreign persons or businesses taking acts to further certain corrupt
      schemes, including ones causing the payment of bribes, while present
      in the United States, 15 U.S.C. § 78dd–3.

Hoskins, 902 F.3d at 71. The Second Circuit observed that, “[t]he single, obvious

omission [in the statute] is jurisdiction over a foreign national who acts outside the


                                           13
      Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 14 of 37




United States, but not on behalf of an American person or company as an officer,

director, employee, agent, or stockholder.” Id. at 85.

          Mr. Villalobos does not fall within any of the three FCPA categories, and the

indictment does not allege that he does.7 Instead, he is “a foreign national who

[allegedly] act[ed] outside the United States, but not on behalf of an American

person or company as an officer, director, employee, agent, or stockholder.” Id.


7
  The indictment alleges that Mr. Villalobos helped two businessmen residing in the United States
(Robert Rincon and Abraham Shiera) get their bills paid (and offered to help them get more
contracts) as well as set up Swiss accounts to receive and funnel money. But it does not allege
that Mr. Villalobos was an officer, director, employee, or agent of an “issuer of securities” or an
“American company” or that he committed a crime while inside the United States. The bribes
were paid by the U.S.-based businessmen from their U.S. accounts. Mr. Villalobos was not an
“officer, director, employee, or agent” of any of those companies – but Rincon and Shiera were.
Indictment paragraph 15 (defining Roberto Rincon as an “officer, director, employee, or agent”);
paragraph 24 (defining Abraham Shiera as an “officer, director, employee, or agent”; and
paragraphs 8 and 50 (not defining Mr. Villalobos that way, and further alleging that he was part of
a “management team” that approached Rincon and Shiera). “Management team” as used in the
indictment is a nickname for an alleged team of bribery coconspirators and is not a reference to
actual members of the management of any U.S. company. Mr. Villalobos was not, and is not
alleged to have been, “an officer, director, employee, or agent” of any U.S. company.

Thus, in contrast to Mr. Villalobos, three alleged coconspirators mentioned in the indictment fall
within the FCPA’s reach:

    De Leon [codefendant]                           United States Citizen (“domestic concern”)
    Roberto Rincon [charged separately]             Texas resident; Lawful Permanent Resident in
                                                    United States (“domestic concern”)
    Abraham Shiera [charged separately]             Venezuelan national … but resided in Florida
                                                    and controlled several U.S. companies
                                                    (“domestic concern”)

The indictment also charges Cesar Rincon, Rafael Reiter, and Alejandro Isturiz, all three
Venezuelan foreign officials not alleged to have resided in the United States. Cesar Rincon – no
relation to Roberto Rincon – chose to plead guilty and not to raise any jurisdictional challenge,
which is his right but carries no precedential value. Rafael Reiter is still in Spain. Isturiz has not
appeared.



                                                 14
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 15 of 37




       For this reason, the indictment presupposes Mr. Villalobos’s criminal liability

based on a “theor[y] of conspiracy” with codefendant De Leon, a U.S. citizen. This

was the theory of Hoskins. However, “the FCPA’s carefully-drawn limitations do

not comport with the government’s use of the complicity or conspiracy” in this way.

Id. at 71-72.8

       Significantly, the Second Circuit explained that Congress “desired that the

[FCPA] not overreach in its prohibitions against foreign persons. Protection of

foreign nationals who may not be learned in American law is consistent with the

central motivations for passing the legislation, particularly foreign policy and the

public perception of the United States. And the desire to protect such persons is

pressing when considering the conspiracy and complicity statutes: these provisions

are among the broadest and most shapeless of American law and may ensnare

persons with only a tenuous connection to a bribery scheme.” Hoskins, 902 F.3d at

94-95.

       Therefore, “the presumption against extraterritoriality bars the government

from using the conspiracy . . . statute[] to charge [Mr. Villalobos] with any offense



8
  The Second Circuit distinguished other criminal statutes – such as those prohibiting the
importation of controlled substances into the United States – which do permit conspiracy and
complicity liability to be applied to foreign defendants who commit the offenses abroad. See
Hoskins, 902 F.3d at 97 (citing, e.g., United States v. Winter, 509 F.2d 975 (5th Cir. 1975)). Yet,
as the Second Circuit noted, “these cases all considered statutes prohibiting illegal importation of
various items—statutes that certainly contemplated the punishment of extraterritorial action of
precisely the kind that the defendants in the cases were convicted.” Id.


                                                15
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 16 of 37




that is not punishable under the FCPA itself because of the statute’s territorial

limitations. That includes . . . conspiracy to violate Section[] 78dd-2 . . . – because

the FCPA clearly dictates that foreign nationals may only violate the statute outside

the United States if they are agents, employees, officers, directors, or shareholders

of an American issuer or domestic concern.” Hoskins, 902 F.3d at 97.

       For these reasons set forth in Hoskins and Castle, we move to dismiss Count

Two.

                                         IB:
        COUNTS ONE AND FOUR SHOULD ALSO BE DISMISSED
         FOR LACK OF EXTRATERRITORIAL JURISDICTION
                  OVER MONEY LAUNDERING.

       Mr. Villalobos also moves to dismiss Counts One and Four for lack of

extraterritorial jurisdiction. Those portions of the indictment charge him with a

“substantive” count of money laundering (alleging a violation of 18 U.S.C. §

1956(a)(1)(B)(i)) and conspiracy to violate both 18 U.S.C. § 1956(a)(1)(B) and

1956(a)(2)(A)). There are two arguments for dismissal of these counts. First, these

counts are based on a “specified unlawful activity” – alleged violations of the FCPA

– for which Mr. Villalobos cannot be prosecuted (the same problem with Count Two

discussed above). The second is that section 1956(f) expressly limits extraterritorial

application of the money laundering statute in the case of a non-citizen who

committed conduct abroad.



                                          16
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 17 of 37




       A. The Logic of Hoskins and Castle Should be Extended to Money
          Laundering: Because Mr. Villalobos Cannot Be Prosecuted Under the
          FCPA, He Cannot Be Prosecuted for Money Laundering Offenses
          Based on FCPA Violations as a “Specified Unlawful Activity”

      If the government cannot use “conspiracy” to avoid the limits of the FCPA

regarding non-citizens, then by the same reasoning, it cannot the money laundering

statute to achieve what the FCPA forbids. That is, the logic of Hoskins and Castle

applies to money laundering with an FCPA violation as the predicate offense just as

it does to conspiracy to violate the FCPA; in both instances the foreign defendant

cannot be charged with the underlying substantive FCPA offense. Consider for

example the position of Mr. Castle, the Canadian public official. Under the FCPA,

he cannot be charged in the U.S. for receiving a bribe. Therefore, the Fifth Circuit

held, he could not be charged with “conspiracy” to violate the FCPA. It would be

equally “absurd” to allow a prosecution for “money laundering” for receiving the

bribe that “promoted” the FCPA violation. That would fly in the face of the logic of

the Fifth Circuit’s ruling in Castle.

       To establish a substantive violation of section 1956, the government must

prove that the defendant specifically intended to either “promote” the predicate

offense or “conceal or disguise” the proceeds from the predicate offense and actually

did so or attempted to do so. See 18 U.S.C. § 1956(a).9 “To establish conspiracy


9
  See United States v. Trejo, 610 F.3d 308, 314 (5th Cir. 2010) (“[T]he government must show the
transaction at issue was conducted with the intent to promote the carrying on of a specified


                                              17
     Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 18 of 37




to commit money laundering, the government must prove (1) that there was an

agreement between two or more persons to commit money laundering and (2) that

the defendant joined the agreement knowing its purpose and with the intent to further

the illegal purpose [including the specific intent to promote or conceal the predicate

offense].” United States v. Fuchs, 467 F.3d 889, 906 (5th Cir. 2006).

       The illegal purpose of the money laundering conspiracy alleged in Count One

was the intent to promote or conceal an FCPA violation. As with the general

conspiracy statute (18 U.S.C. § 371), it would be illogical to apply the money-

laundering conspiracy statute (18 U.S.C. § 1956(h)) to a non-citizen such as Mr.

Villalobos when the predicate offenses (the “specified unlawful activity”) are

alleged FCPA violations for which he cannot be prosecuted.10

        Congress did not intend such an illogical result. As noted above, Congress

“desired that the [FCPA] not overreach in its prohibitions against foreign persons

[such as Mr. Villalobos]. Protection of foreign nationals who may not be learned in


unlawful activity. It is not enough to show that a money launderer’s actions resulted in promoting
the carrying on of specified unlawful activity.”); United States v. Huezo, 546 F.3d 174, 178-79 (2d
Cir. 2008) (“[A] conviction for transaction money laundering, like a conviction for transportation
money laundering, requires proof that the purpose or intended aim of the transaction was to conceal
or disguise a specified attribute of the funds.”).
10
   Similarly, when a count of an indictment is dismissed for failing to allege an offense or for
insufficient evidence, and a money-laundering count is predicated on the alleged offense in the
dismissed count, the money-laundering count must be dismissed as well. See United States v.
Pierce, 224 F.3d 158, 162, 167-68 (2d Cir. 2000); United States v. D’Alessio, 822 F. Supp. 1134,
1146 (D. N.J.1993).




                                                18
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 19 of 37




American law is consistent with the central motivations for passing the legislation,

particularly foreign policy and the public perception of the United States.” Hoskins,

902 F.3d at 94-95. Money laundering conspiracy based on an alleged violation of

the FCPA as the “specified unlawful activity” is closely analogous and thus should

be treated in the same manner.

      B. 18 U.S.C. § 1956(f) Limits the Extraterritorial Reach of the Money
         Laundering Statute Regarding Foreigners

      The second, independent reason to dismiss counts One and Four is the plain

language of section 1956(f). That section – enacted in 1986, as part of the original

money-laundering statute – expressed a similar limit on extraterritorial application

to foreign defendants for their conduct outside the United States.

      In general, U.S. law contains a presumption against extraterritorial

application: It is allowed only when Congress “affirmatively and unmistakably”

permits it. RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2100 (2016).

This presumption applies even if a statute has a specific provision, like section

1956(f), governing its extraterritorial application. Microsoft Corp. v. AT&T Corp.,

550 U.S. 437, 455-56 (2007) (“[T]he presumption is not defeated . . . just because [a

statute] specifically addresses [an] issue of extraterritorial application; it remains

instructive in determining the extent of the statutory exception.”).             The




                                         19
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 20 of 37




extraterritorial reach of a federal statute goes no farther than Congress

unambiguously expressed. Id.

      Section 1956(f) contains a limited grant of extraterritorial jurisdiction:

      (f) There is extraterritorial jurisdiction over the conduct prohibited by
      this section if –

            (1) the conduct is by a United States citizen or, in the case of a
            non-United States citizen, the conduct occurs in part in the
            United States; and

            (2) the transaction or series of related transactions involves funds
            or monetary instruments of a value exceeding $10,000.

18 U.S.C. § 1956(f) (emphasis added).

      The legislative history of section 1956(f) confirms that Congress did not

intend to extend section 1956 to a non-citizen for his “conduct” outside the United

States:

      Section 1956(f) is intended to clarify the jurisdiction of U.S. courts over
      extraterritorial acts that could be construed to fall within the scope of
      section 1956. It is not the Committee’s intention to impose a duty on
      foreign citizens operating wholly outside of the United States to become
      aware of U.S. laws.

S. Rep. No. 433, 99th Cong., 2d Sess., at 14 (Sept. 3, 1986) (emphasis added).

      Section 1956(f) requires dismissal of Count One (charging conspiracy to

commit money laundering) and Count Four (the “substantive” money laundering

count).




                                          20
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 21 of 37




         i.     Count One

      Section 1956(f) extends the money laundering statute to a U.S. citizen (like

codefendant De Leon) anywhere, and to a non-citizen (like Mr. Villalobos) only for

his “conduct” occurring in the United States. The “conduct” required to violate

Count One is a defendant’s mere agreement with one or more persons to violate 18

U.S.C. § 1956(a)(1)(A) or (a)(2)(A). No overt act is required. See Whitfield v.

United States, 543 U.S. 209 (2005) (holding that money laundering conspiracy does

not require an overt act). Mr. Villalobos is a non-citizen whose “conduct” alleged

in the indictment occurred outside of the United States. Based on the plain language

of sections 1956(f) and (h), the United States does not have extraterritorial

jurisdiction over him.

      To be sure, Count One charges that some of Mr. Villalobos’s alleged

conspirators “use[d] a variety of bank accounts in the United States (including in

the Southern District of Texas)” to send illegal payments for the benefit of Mr.

Villalobos and others in the alleged conspiracy, see Indictment, Paragraph 73. But

Count One does not allege that Mr. Villalobos himself engaged in conduct within the

United States but rather that he had an account in Switzerland and attended meetings

outside the U.S. The U.S. accounts were owned and controlled by Roberto Rincon

and Abraham Shiera, and they directed the payments from the U.S. to Mr.

Villalobos’s alleged bank account in Switzerland. Extraterritorial jurisdiction over



                                        21
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 22 of 37




a non-citizen cannot be based on a coconspirator’s conduct in the United States –

otherwise, section 1956(f)’s reference to the “conduct” of a “non-United States

citizen” would have no meaning. See United States v. Lloyds TSB Bank PLC, 639

F. Supp.2d 314, 324 (S.D.N.Y. 2009) (“To meet the jurisdictional requirement of §

1956(f)(1) that the money laundering conduct of Lloyds TSB, a non-United States

citizen, ‘occurs in part in the United States,’ the Government is reduced to relying

upon the conduct in the United States of securities fraud conspirators, who

transferred proceeds from the United States which were eventually deposited in

Kyprianou’s accounts with the Bank in Switzerland. But this will not suffice . . . .”);

cf., United States v. Hawit, 2017 WL 663542, at *6-*8 (E.D.N.Y. 2017) (section

1956(f) requirement satisfied where wire fraud conspiracy implicated domestic

concern based on conduct by foreign defendant occurring within the United States).

To hold otherwise would render meaningless the jurisdictional restrictions of section

1956(f)(1).

      Moreover, allowing extraterritorial jurisdiction over a non-citizen based on a

coconspirator’s conduct in the United States would impute the U.S. actor’s

presumed knowledge of American law to a non-citizen like Mr. Villalobos. That

imputation would contradict Congress’ intent not “to impose a duty on foreign

citizens operating wholly outside of the United States to become aware of [and be

subject to] U.S. laws.” S. Rep. No. 433, 99th Cong., 2d Sess., at 14 (Sept. 3, 1986).



                                          22
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 23 of 37




          ii.    Count Four

      Section 1956(f) also applies to Count Four, a “substantive” violation of

section 1956(a)(1)(B)(i). This count alleges that Mr. Villalobos and codefendant De

Leon, a U.S. citizen, “did knowingly conduct, aid and abet, and cause another to

conduct” an illegal wire transfer from “Rincon Company 2” (a Texas-based

company, see Indictment, Paragraph 17) to a Swiss bank account. Of course, this

transfer occurred “in the Southern District of Texas and elsewhere,” because, again,

Rincon directed his bank located in Houston to make it. But Mr. Villalobos was

outside the United States on October 26, 2011 – the date of the transaction – and he

did not give any order to a U.S. bank to wire the $515,000 in question. At most, as

alleged, Mr. Villalobos was complicitous from abroad in a bank transfer directed by

someone else.     Mr. Villalobos did not direct this transfer, and the conduct by a

person within the United States cannot be relied upon by the government to assert

jurisdiction over Mr. Villalobos. See Lloyds TSB Bank PLC, 639 F. Supp.2d at 321.

      Section 1956(f) is consistent with Hoskins: a non-citizen acting abroad may

not be hailed into a U.S. court for his alleged complicity in a money laundering act.

See also United States v. Yakou, 428 F.3d 241, 252 (D.C. Cir. 2015) (“The aiding

and abetting statute . . . is not so broad as to expand the extraterritorial reach of the

underlying statute.”). In Yakou, the defendant was charged with violating the federal

arms trafficking statute, 22 U.S.C. § 2778 and a corresponding federal regulation,



                                           23
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 24 of 37




22 C.F.R. § 129.3(a), which applied to any “U.S. person, wherever located, and any

foreign person located in the United States or otherwise subject to the jurisdiction of

the United States.” The D.C. Circuit held that 18 U.S.C. § 2 could not provide

extraterritorial jurisdiction over the foreign defendant because the underlying statute

itself provided no such extraterritorial jurisdiction. Yakou, 428 F.3d at 252-53.

      Therefore, this Court should dismiss Count Four for the same jurisdictional

defect plaguing Count One.

                                          II.
               AN ALTERNATIVE PRESUMPTION AGAINST
                 EXTRATERRITORIAL JURISDICTION:
                         CHARMING BETSY

      A. The Charming Betsy Presumption

      Part IB above explains that the plain language of section 1956(f) demonstrates

that there is no extraterritorial jurisdiction over Mr. Villalobos. In the alternative,

assuming section 1956(f)(1) is not clear on its face, it is at least ambiguous whether

it affords extraterritorial jurisdiction over Mr. Villalobos, which implicates a second

presumption against extraterritorial jurisdiction.

      “[A]n act of Congress ought never to be construed to violate the law of nations

if any other possible construction remains.” Murray v. Schooner Charming Betsy, 6

U.S. (2 Cranch) 64, 118 (1804). This is the so-called Charming Besty presumption,

which is a presumption against extraterritorial jurisdiction distinct from the



                                          24
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 25 of 37




presumption discussed in Part II. The two presumptions operate independently, but

both apply to federal statutes that are ambiguous concerning their extraterritorial

reach. See United States v. Ali, 718 F.3d 929, 935 (D.C. Cir. 2013) (“Because

international law itself limits a state’s authority to apply its laws beyond its borders,

Charming Betsy operates alongside the presumption against extraterritorial effect to

check the exercise of U.S. criminal jurisdiction.”).

      Although Congress may enact a statute that violates international law, it must

be crystal clear that it intended to do so. Therefore, under Charming Betsy, if there

is any ambiguity at all in a federal statute concerning its extraterritorial reach, the

statute must be construed not to violate international law. See Ali, 718 F.3d at 935-

36. Charming Betsy requires a two-step inquiry: (1) whether the charged statute is

ambiguous concerning whether it can be applied extraterritorially; and (2) whether

international law would be violated by the statute’s extraterritorial application. If

the answers to these two questions are both “yes,” then Charming Betsy requires a

court to avoid extraterritorial reach in order to avoid violating international law.


          B. The Relevant Statutory Provisions Are at Least Ambiguous

      Section 1956(f) creates at least an ambiguity (if not a clear rejection, as we

argue above in Part IB) as to whether section 1956(h) applies to a non-citizen like

Mr. Villalobos, whose alleged criminal “conduct” occurred outside the United




                                           25
     Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 26 of 37




States.11 Section 1956(f) was enacted as part of the original money laundering

statute in 1986, while section 1956(h) was enacted six years later, in 1992. See

Whitfield v. United States, 543 U.S. 209, 213 (2005). Notably, Congress did not

change the language of section 1956(f) when it added section 1956(h).

       To this day, section 1956(f) still only extends the extraterritorial reach of the

money-laundering statute to a non-United States citizen for his “conduct” that

occurred at least “in part in the United States.” That “conduct” clearly refers to the

non-citizen’s conduct in view of the rest of section 1956(f)(1), which states that there

is extraterritorial jurisdiction over a U.S. citizen who commits a money laundering

offense anywhere, whether “in” or “out” of the country. See 18 U.S.C. § 1956(f)(1)

(“There is extraterritorial jurisdiction over the conduct prohibited by this section if

. . . the conduct is by a United States citizen.”).

       If Congress had intended for there to be extraterritorial jurisdiction over all

members of a money laundering conspiracy, citizen and non-citizens alike, based

solely on the conduct of a U.S. citizen (wherever it occurred) or on conduct of a co-

conspirator that occurred in the United States, it would have clearly said so in section


11
   We repeat § 1956(f) here: “There is extraterritorial jurisdiction over the conduct prohibited by
this section if – (1) the conduct is by a United States citizen or, in the case of a non-United States
citizen, the conduct occurs in part in the United States; and (2) the transaction or series of related
transactions involves funds or monetary instruments of a value exceeding $10,000.”

Section 1956(h) reads: “Any person who conspires to commit any offense defined in this section
or section 1957 shall be subject to the same penalties as those prescribed for the offense the
commission of which was the object of the conspiracy.”


                                                 26
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 27 of 37




1956(f). But it did not. Rather, it drew a distinction between U.S. citizens and non-

citizens. And, as mentioned, Congress did not change § 1956(f) when it added §

1956(h)’s conspiracy provision six years later. In 1986, when Congress drafted

section 1956(f), section 1956 did not cover money-laundering conspiracies and,

instead, only covered “substantive” offenses. That was the “conduct” Congress had

in mind in 1986. The government cannot now be permitted to rewrite section 1956(f)

to cover extraterritorial conspiratorial conduct by a non-citizen such as Mr.

Villalobos based on what other members of the conspiracy did within the United

States.

      Furthermore, the D.C. Circuit in Ali recognized that both the federal

complicity statute (18 U.S.C. § 2) and the general federal conspiracy statute (18

U.S.C. § 371) are “ambiguous as to their application abroad” concerning conduct

committed by a foreign citizen. See Ali, 718 F.3d at 935-36. In Ali, the issue was

whether the government had extraterritorial jurisdiction over a foreigner charged

with both conspiracy to commit piracy and complicity in committing piracy when

his criminal conduct occurred abroad. First, the Court concluded that these statutes

are ambiguous whether they apply in an extraterritorial manner. Id. at 935-36. The

D.C. then proceeded to decide whether the Charming Betsy presumption applied by

analyzing whether international law prohibited extraterritorial prosecutions for




                                         27
     Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 28 of 37




either conspiracy to commit piracy or complicity in piracy.12 As set out below, that

same analysis supports dismissal here.

       C. Extraterritorial Application of the Statutory Charges to Mr. Villalobos
          Would Violate International Law

       Because all the statutes under which Mr. Villalobos are charged are at least

ambiguous in regard to their extraterritorial application, the next question under

Charming Betsy is whether the law of nations (international law) recognizes the right

of the United States to apply its FCPA and money laundering statutes

extraterritorially to a foreign citizen whose criminal liability (as alleged in the

indictment) is based solely on theories of complicity or conspiracy.

       In analyzing this issue, a court must begin with the assumption that

“[i]international law provides for limited instances in which nations may prosecute

the crimes of foreign nationals committed abroad.” Ali, 718 F.3d at 942. In other

words, it is the exception, not the rule, for a government to apply its criminal laws

in an extraterritorial manner. As discussed below, it would violate international law

principles to base liability on complicity or conspiracy to a non-citizen such as Mr.

Villalobos, whose own alleged criminal conduct occurred abroad.


12
   See Ali, 718 F.3d at 936-37 (international law recognizes extraterritorial criminal liability
“complicity” with piracy but not “conspiracy” to commit piracy, so the Court allowed a
prosecution for complicity but not for §371 conspiracy). Id. at 941 (“Because conspiracy [to
commit piracy], unlike aiding and abetting, is not part of th[e] [international law] definition, and
because § 371 falls short of expressly rejecting international law, Charming Betsy precludes Ali’s
prosecution for conspiracy to commit piracy.”).


                                                28
     Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 29 of 37




       Under international law, there are five bases for extraterritorial application of

domestic law. Rivard v. United States, 375 F.2d 882, 885 (5th Cir. 1967) (“The law

of nations permits the exercise of criminal jurisdiction by a nation under five general

principles. They are the territorial, national, protective, universality, and passive

personality principles.”). The Fifth Circuit summarized these five “principles” as

follows:

       1. Territorial: “Jurisdiction is based on the place where the offense is
          committed.”

       2. National: “Jurisdiction is based on the nationality or national character of
          the offender.”

       3. Protective: “Jurisdiction is based on whether the national interest is
          injured.”

       4. Universality: “This principle is generally cited to cover universally
          prohibited activities, such as the slave trade or piracy.” United States v.
          Roberts, 1 F. Supp.2d 601, 607 n.5 (E.D. La. 1998).

       5. Passive Personality: “Jurisdiction is based on the nationality or national
          character of the victim.”

Rivard, 375 F.2d at 885 nn.5-9.13


13
   The Restatement (Third) of The Foreign Relations Law of the United States groups these into
three bases for “jurisdiction to prescribe law:”

       (1) (a) conduct that, wholly or in substantial part, takes place within its territory;
           (b) the status of persons, or interests in things, present within its territory; (c)
           conduct outside its territory that has or is intended to have substantial effect
           within its territory;

       (2) the activities, interests, status, or relations of its nationals outside as well as
           within its territory; and

                                                 29
    Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 30 of 37




       None of these principles support extraterritorial application to a non-citizen

living abroad for conspiracy or complicity in bribery of foreign officials and

laundering money.

       (1) Mr. Villalobos did not carry out criminal conduct inside the United States
           – thus, rendering the “territorial principle” inapplicable;

       (2) Mr. Villalobos was not and is not a U.S. national (he is a Venezuelan
           citizen) – thus, rendering the “national principle” inapplicable;

       (3) Mr. Villalobos’ conduct was not intended to have, and did not have, a
           substantial effect within the United States. The bribe money was sent to
           Swiss bank account to bribe a Venezuelan official, and, in addition, the
           alleged offense was not directed “against the security of the United States”
           – thus, rendering the “protective principle” inapplicable;

       (4) His conduct did not implicate “universal” crimes such as piracy or the
           slave trade – thus, rendering the “universality principle” inapplicable; and

       (5) His conduct did not involve a United States victim – thus, rendering the
           “passive personality” principle inapplicable.

       Because the indictment alleges that Mr. Villalobos acted outside of the U.S.

and because there are no alleged U.S. victims, only the “protective” and

“universality” principles will be further discussed.




       (3) certain conduct outside its territory by persons not its nationals that is directed
           against the security of the state or against a limited class of other state interests.

Id., § 402 (“Bases of Jurisdiction to Prescribe”).


                                                  30
     Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 31 of 37




      i.   Protective Principle

       As noted above, the “protective principle” permits extraterritorial jurisdiction

for offenses that pose serious threats within the United States, including importing

dangerous items, such as illegal drugs, into the United States. See Hoskins, 902 F.3d

at 97.14 The use of U.S. banks to send bribe money abroad does not pose the same

kind of threat and does not support extraterritorial jurisdiction over Mr. Villalobos.

Cf. Morrison v. Nat’l Australian Bank, 561 U.S. 247, 266 (2010) (“[I]t is a rare case

of prohibited extraterritorial application that lacks all contact with the territory of the

United States. But the presumption against extraterritorial application would be a

craven watchdog indeed if it retreated to its kennel whenever some domestic activity

is involved in the case.”).

     ii.   Universality Principle

       Violations of the FCPA and money laundering statute are not “universal”

offenses such as war crimes, torture, and piracy, where international law itself


14
   For that reason, Fifth Circuit cases such as United States v. Winter, 509 F.2d 975 (5th Cir. 1975),
and United States v. Suerte, 291 F.3d 366 (5th Cir. 2002) – which addressed extraterritorial
jurisdiction over foreign drug smugglers, who posed a serious threat to the United States – are
inapplicable. See Hoskins, 902 F.3d at 97 (“[Such] cases all considered statutes prohibiting illegal
importation of various items – statutes that certainly contemplated the punishment of
extraterritorial action of precisely the kind that the defendants in th[ose] cases were convicted.”).
Cases like Winter and Suerte, involving the importation of drugs or other dangerous items into the
United States are based on the “protective principle” of extraterritorial jurisdiction. See United
States v. Peterson, 812 F.3d 486, 493 (9th Cir. 1987) (“Drug trafficking presents the sort of threat
to our nation’s ability to function that merits application of the protective principle of
jurisdiction.”).

                                                 31
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 32 of 37




clearly recognizes the theory of complicity (although not conspiracy). See Ali, 718

F.3d at 936-41; see also United States v. Suerte, 2001 WL 1877264, at *5 (S.D. Tex.

2001) (“The international community has historically recognized certain crimes to

be so heinous, so universally despised, as to arouse universal concern. . . . As a result,

any nation may assert jurisdiction. The breadth of this jurisdiction, however, requires

that the list of applicable offenses be a narrow one. Accordingly, it is limited to the

crimes of piracy, aircraft hijacking, slavery, war crimes, genocide, torture, and

certain – but apparently not all – acts of terrorism.”), rev’d on other grounds, 291

F.3d 366 (5th Cir. 2002); see also United States v. Yousef, 327 F.3d 56, 104-05 (2d

Cir. 2003) (“The class of crimes subject to universal jurisdiction traditionally

included only piracy. . . . In modern times, the class of crimes over which States can

exercise universal jurisdiction has been extended to include war crimes and acts

identified after the Second World War as ‘crimes against humanity.’”).

      Because extending extraterritorial jurisdiction to Mr. Villalobos would violate

principles of international law, Counts One, Two, and Four should be dismissed

under the Charming Betsy presumption.              Similarly, because extraterritorial

jurisdiction can apply only where Congress “affirmatively and unmistakably”

creates it, the ambiguity of the charged statutes also invokes the general presumption

against extraterritoriality in RJR Nabisco, Inc., v. European Community, 136 S. Ct.

2100 (2016).


                                           32
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 33 of 37




                                          III.
         BECAUSE THE FCPA AND THE MONEY LAUNDERING
       STATUTE DID NOT GIVE MR. VILLALOBOS FAIR NOTICE
        THAT HE COULD BE PROSECUTED IN THE U.S. FOR HIS
         ALLEGED CONDUCT ABROAD, THIS COURT SHOULD
       DISMISS COUNTS ONE, TWO, AND FOUR UNDER THE DUE
           PROCESS CLAUSE OF THE FIFTH AMENDMENT.

      For the same reason that the statutes are ambiguous, they are vague as applied

to Mr. Villalobos’ conduct in 2011-2013. That is, the statutes did not then give fair

notice to Mr. Villalobos, a non-citizen, of the government’s current interpretation –

that he would violate them by working abroad to help facilitate a bribe into

Switzerland or Venezuela. See United States v. Lanier, 520 U.S. 259, 265-66 (1997)

(due process requires fair notice of what is criminal in order for the defendant to be

later prosecuted).

      “[F]air warning [means] language that the common world will understand, of

what the law intends to do if a certain line is passed. To make the warning fair, so

far as possible the line should be clear. . . . The ... principle is that no man shall be

held criminally responsible for conduct which he could not reasonably understand

to be proscribed.” Id. at 265-66 (citations and internal quotation marks omitted); see

also id. at 266 (“[T]he vagueness doctrine bars enforcement of a statute which either

forbids or requires the doing of an act in terms so vague that men of common

intelligence must necessarily guess at its meaning and differ as to its application.”).

Numerous decisions of the Supreme Court and Fifth Circuit have declared state or


                                           33
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 34 of 37




federal criminal statutes void for vagueness as applied based on lack of fair notice.

See, e.g., Johnson v. United States, 135 S. Ct. 2551 (2015) (striking down the

“residual clause” in the definition of “crime of violence” in the Armed Career

Criminal Act); Kramer v. Price, 712 F.2d 174 (5th Cir. 1983) (striking down Texas’s

former harassment statute), decided on different grounds, 723 F.3d 1664 (5h Cir.

1984) (en banc).

      In the international law context, due process also requires a sufficient “nexus”

between the United States and a foreign defendant. See United States v. Davis, 905

F.2d 245, 248–49 (9th Cir.1990) (“In order to apply extraterritorially a federal

criminal statute to a defendant consistently with due process, there must be a

sufficient nexus between the defendant and the United States . . . so that such

application would not be arbitrary or fundamentally unfair.”); United States v.

Yousef, 750 F.3d 254, 262 (2d Cir. 2014) (“A court’s power to hear a case does not,

of course, conclusively establish the government’s authority to prosecute it. Our

jurisprudence is replete with limitations on the exercise of that authority, whether by

virtue of constitutional provisions, like the Due Process Clause, or judicially created

doctrines, like the presumption against extraterritoriality. . . . The due process

requirement that a territorial nexus underlie the extraterritorial application of a

criminal statute is just such a limitation. It protects criminal defendants from

prosecutions that are ‘arbitrary or fundamentally unfair.’”) (citations omitted). As



                                          34
     Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 35 of 37




discussed above in Parts II and III, there is no such “nexus” between Mr. Villalobos

and the United States.

       Similarly, to avoid such due process concerns, the rule of lenity requires this

Court to construe ambiguous penal statutes in favor of criminal defendants. See

Lanier, 520 U.S. at 266; see also United States v. Santos, 553 U.S. 507, 514 (2008)

(in applying the rule of lenity to a different provision of the money laundering

statute) (“The rule of lenity requires ambiguous criminal laws to be interpreted in

favor of the defendants subjected to them. . . . This venerable rule not only vindicates

the fundamental principle that no citizen should be held accountable for a violation

of a statute whose commands are uncertain . . . . It also places the weight of inertia

upon the party that can best induce Congress to speak more clearly and keeps courts

from making criminal law in Congress’s stead.”).

       As noted above, Congress intentionally did not require non-citizens living

abroad to have a legal duty to understand how the FCPA and money-laundering

statute might apply to their conduct occurring abroad.15 This congressional intent

bolsters Mr. Villalobos’s argument that he did not have fair notice in 2011-2013 that


15
   See Hoskins, 902 F.3d at 94-95 (noting that Congress “desired that the [FCPA] not overreach in
its prohibitions against foreign persons. Protection of foreign nationals who may not be learned
in American law is consistent with the central motivations for passing the legislation, particularly
foreign policy and the public perception of the United States.”); S. Rep. No. 433, 99th Cong., 2d
Sess., at 14 (Sept. 3, 1986) (“It is not the Committee’s intention to impose a duty on foreign citizens
operating wholly outside of the United States to become aware of U.S. laws [concerning money
laundering].”).


                                                  35
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 36 of 37




the government would allege that his conduct violated sections 371 and 1956. For

that reason, this Court should dismiss Counts One, Two, and Four.

                                       IV.
                                CONCLUSION

      For the foregoing reasons, this Court should dismiss Counts One, Two, and

Four of the indictment.

                                             /s/ David Gerger
                                             David Gerger – Attorney in Charge
                                             Texas Bar No. 07816360
                                             dgerger@gkhfirm.com
                                             Ashlee McFarlane
                                             Texas Bar No. 24070243
                                             amcfarlane@gkhfirm.com
                                             GERGER KHALIL & HENNESSY, LLP
                                             1001 Fannin, Suite 2450
                                             Houston, Texas 77002
                                             713.224.4400 – Telephone
                                             713.224.5153 – Fax

                                             Adam Kaufmann - Pro Hac
                                             adam.kaufmann@lbkmlaw.com
                                             Manuel Varela - Pro Hac
                                             manuel.varela@lbkmlaw.com
                                             LEWIS BAACH KAUFMANN
                                             MIDDLEMIS, PLLC
                                             The Chrysler Building
                                             405 Lexington Ave., 62nd Floor
                                             New York, New York 10174
                                             212-826-7001 – Telephone
                                             212-826-7146 – Fax

                                             ATTORNEYS FOR DEFENDANT
                                             NERVIS GERARDO
                                             VILLALOBOS-CÁRDENAS


                                       36
   Case 4:17-cr-00514 Document 123 Filed on 03/28/19 in TXSD Page 37 of 37




              CERTIFICATE OF SERVICE AND CONFERENCE

    This pleading was electronically filed with the Clerk of Court using the
CM/ECF system which will send notification to all counsel of record.

     The United States opposes this motion.


                                           /s/ David Gerger
                                           David Gerger




                                      37
